DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/19/2021.
Claims 1-2, 5-11 and 13-21 are pending. Claims 3-4 and 12 are cancelled. Claims 1 and 6 are currently amended.  Claims 1, 11 and 16 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 8/19/2021, with respect to 112 and Prior Art Rejections, as indicated in line numbers 1-7 of the office action mailed 4/21/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claims 1, 11 and 16 are allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1-2, 5-11 and 13-21 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Darwish and/or Bina, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein said primary gate is not directly connected to said sources or said drains, and wherein said auxiliary gate is not directly connected to said sources or said drains”.
Claims 2 and 5-10 are allowed as being dependent on allowed claim 1.
Regarding independent claim 11, the claim is allowed, because the prior art of record including Darwish and/or Bina, either singularly or in combination, does not 
Claims 13-15 are allowed as being dependent on allowed claim 11.
Regarding independent claim 16, the claim is allowed, because the prior art of record including Darwish and/or Bina, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein said primary gate terminal and said auxiliary gate terminal are electrically isolated from one another and electrically isolated from said common source and said common drain”.
Claims 17-21 are allowed as being dependent on allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895